Name: Regulation (EEC) No 3259/74 of the Council of 19 December 1974 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349 / 10 Official Journal of the European Communities 28 . 12 . 74 REGULATION (EEC) No 3259/74 OF THE COUNCIL of 19 December 1974 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States in Article 4 ( 1 ) (b) of Regulation (EEC) No 974/71 for individual transactions but to use an aggregate method which does not interfere with the accounting proce ­ dure used up to now ; Whereas , for the financial year 1973 , a lump-sum arrangement should be adopted in respect of Italy, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 , 209 and 23.5 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas Article 4a ( 1 ) of Council Regulation (EEC) No 974/71 (') of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States , as last amended by Regulation (EEC) No 2497/74 ( 2 ), provides that in trade with third countries compensatory amounts granted to imports shall be deducted from the import charge and those charged on exports shall be deducted from the export refund ; whereas , in cases where at the time of exporting no refund is applicable or the monetary compensatory amount to be levied is higher than the refund, that part of the monetary compensatory amount which exceeds the refund , or the full monetary compensa ­ tory amount, as the case may be , shall be payable on completion of customs export formalities in accor ­ dance with Article 6 ( 1 ) of Commission Regulation (EEC) No 1 463 /73 ( 3 ) of 30 May 1973 laying down detailed rules for the application of monetary compen ­ satory amounts , as last amended by Regulation (EEC) No 350/74 (4 ) ; Whereas the application of Article 4a ( 1 ) has proved difficult from an administrative point of view ; whereas , although the import charge may generally be reduced , the deduction of compensatory amounts from the export refund prove difficult where the granting of the refund and the levying of the compen ­ satory amount are not effected by one and the same national body and where the exact amount of the refund is unknown at the time of completion of customs formalities ; Whereas this difficulty may be avoided by authorizing Member States not to follow the procedure referred to Article 1 1 . The following subparagraphs are hereby added to Article 4a ( 1 ) of Regulation (EEC) No 974/71 : 'The Member States concerned may, however, decide not to apply the provisions contained under point (b) of the preceding subparagraph . Member States availing themselves of the right referred to in the second subparagraph shall , by an aggregate method to be adopted , determine the total amount of the monetary compensatory amounts which pursuant to the first subparagraph should have been deducted from the refunds . For accounting purposes within the context of the budget of the European Communities :  this total amount shall be considered to have been deducted from the refunds ,  any excess over the sum of the refunds shall be considered to be a monetary compensatory amount levied on exports . Detailed rules for the application of the preceding subparagraph shall be adopted in accordance with the procedure laid down in Article 13 of Council Regulation (EEC) No 729/70 (5 ) of 21 April 1970 on the financing of the common agricultural policy, as last amended by Regulation (EEC) No 2788/72 (&lt;&gt;).' 2 . For the financial year 1973 the amount to be deducted from the refunds declared by Italy shall be .5 890 000 units of account . This amount shall be divided as follows :(') OJ No L 106 , 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 268 , .3 . 10 . 1974, p. 5 . (3 ) OJ No L 146, 4 . 6 . 1973 , p. 1 . (4 ) OJ No L 41 , 13 . 2 . 1974 , p. 9 . ( 5 ) OJ No L 94, 28 . 4 . 1970 , p. 13 . ( b) OJ No L 295 , 30 . 12 . 1972 , p. 1 . 28 . 12 . 74 No L 349 / 11Official Journal of the European Communities 1 690 000 u.a ., 2 240 000 u.a , 1 1 20 000 u.a. cereals milk products pigmeat agricultural products processed into goods not set out in Annex II to the EEC Treaty Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1975 .80 000 u.a . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1974. For the Council The President J. P. FOURCADE